  Case 2:19-cr-00646-SDW Document 24 Filed 03/25/21 Page 1 of 1 PageID: 54
                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

On Crim. No. 19-646

UNITED STATES OF AMERICA v. TIKEER MALONE, Defendant (DOB 07/24/1991,
SBI Number 000958959D)

PETITION FOR WRIT OF HABEAS CORPUS:     Your petitioner shows that

1. TIKEER MALONE (DOB 07/24/1991, SBI Number 000958959D) is now
confined at Northern State Prison, Newark, NJ.

2. Said individual will be required at U.S. District Court, Newark,
New Jersey on Thursday, April 8, 2021 at 12:00 p.m. for a plea hearing
via Zoom conferencing before the Honorable Susan D. Wigenton in the
above-captioned case, in which he is a defendant and a Writ of Habeas
Corpus should be issued for that purpose.

DATED: March 24, 2021
                                     JONATHAN W. ROMANKOW
                                     Assistant United States Attorney
                                     Petitioner--(973) 645-2884

ORDER FOR WRIT:   Let the Writ Issue.



DATED: March 25, 2021                 s/Susan D. Wigenton
                                     HONORABLE SUSAN D. WIGENTON
                                     United States District Judge


WRIT OF HABEAS CORPUS: The United States of America to the Director
of Northern State Prison

WE COMMAND YOU that you have the body of TIKEER MALONE (DOB 07/24/1991,
SBI Number 000958959D)(by whatever name called or charged) now confined
in the Northern State Prison, Newark, NJ before the United States
District Court on Thursday, April 8, 2021 at 12:00 p.m. via Zoom
conferencing before the Honorable Susan D. Wigenton. Immediately upon
completion of the proceedings, defendant will be returned to said place
of confinement in safe and secure conduct.

           WITNESS the Honorable Susan D. Wigenton
           United States District Judge at Newark, New Jersey

DATED: March 25, 2021              WILLIAM T. WALSH
                                   Clerk of the U.S. District Court
                                   for the District of New Jersey


                           Per:     Carmen D. Soto
                                   Deputy Clerk
